Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art identified below does not disclose or suggest the amended claim limitations in combination with the other recited elements.  See also Applicant's arguments in the Remarks, pgs. 8-9.
Examiner notes the following relevant prior art:
Hudson (US-20140214499-A1) related to a parking meter system. 
Stenneth (US-20140365283-A1) related to a system to detect parking payment. 
King (US-20090192950-A1) related to a system to operate parking meter. 
Dee (US-20020008639-A1) related to a system for parking payment. 
Kim (US-20120044091-A1) related to a system for parking management service. 
Dugan (US-20060136131-A1) related to a system to detect vehicle presence in a parking space.  
Stefik (US-20120095791-A1) related to a method and system for parking reservation and payment. 
Toma Ion (WO-2013091100-A1) related to a method and system for detecting occupancy.
Kurtz, Glenn. "The City of McDonough Parking Best Practices Review" July 12, 2012. Retrieved May 7, 2021 from <https://www.mcdonoughga.org/home/ showpublisheddocument/766/635199529428770000>. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        /DANIEL VETTER/Primary Examiner, Art Unit 3628